 


114 HR 2639 IH: Marriage and Family Therapists for Veterans Act
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2639 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2015 
Mr. Peters (for himself, Mr. Takano, Ms. Bordallo, Ms. Brownley of California, Mr. Gibson, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for additional qualification requirements for individuals appointed to marriage and family therapist positions in the Veterans Health Administration of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Marriage and Family Therapists for Veterans Act. 2.Additional qualification requirements for marriage and family therapists of the Department of Veterans Affairs (a)In generalSection 7402(b)(10) of title 38, United States Code, is amended—
(1)in subparagraph (A)— (A)by inserting that is regionally accredited or before approved; and
(B)by striking ; and and inserting a semicolon; (2)in subparagraph (B), by striking the period and inserting ; and; and
(3)by adding at the end the following new subparagraph:  (C)have passed—
(i)the Association of Marital and Family Therapy regulatory board examination in marital and family therapy; or (ii)an examination for a marriage and family therapy license given by a State board of behavioral sciences or its equivalent..
(b)Effective dateThe amendments made by subsection (a) shall apply to the appointment of an individual to a marriage and family therapist position on or after the date of the enactment of this Act.  